DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications filed on 9/29/2021
Claims 1-20 are allowed.

Response to Amendment
In view of the amendments to the claims filed 9/29/2021 the rejections to claims 18-20 under 35 U.S.C. 112(b) as cited in the previous Office Action are withdrawn as overcome and/or moot.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to included Google Scholar (IEEE, ACM, and other scholarly journals) and InnovationQ NPL, claims 1-20 are allowable.
The independent claims 1, 11, and 18 present in the claims set filed 9/29/2021 now further clarify and recite the specific operations of the inventions as directed to operations to optimize overlays that record write operations when redirected by a write filter to further include a secondary auxiliary overlay that stores artifacts that persist or remain across reboots of the computer system. Overlays for write based filters act as a form of cache that store write operations target to protected volumes/storage. In the instant claims, such overlays are bolstered/enhanced by the inclusion of an additional auxiliary overlay that further contain or store artifacts defined by an administrator to be monitored and persisted across reboots, artifacts subject to I/O requests by specific originating 
More specifically, the closest prior art found in the searches are Joshi (US2018/0217940) and Joshi ‘996 (US2018/0217996) as cited in the previous rejections. As well as Federa (US2007/0176070) cited as previously pertinent prior art. Additional searches also found Ou-Yang (US2019/0340083).
Joshi, as cited in the previous rejections, teaches generally as in Fig. 2, [0009]-[00010], [0019]-[0020] and [0031] a secondary/auxiliary overlay onto which various artifacts may be moved from a primary overlay. However, the secondary/auxiliary overlay in Joshi is not capable of ensuring artifacts are persisted across reboots as claimed. Nor is the specific monitoring and moving of selective artifacts into the auxiliary overlay performed in the same fashion as claimed. Joshi ‘996, as cited in the previous rejections, teaches generally as well a secondary/auxiliary overlay similar as to Joshi. Joshi ‘996 adds that certain I/O requests are passed to/through a write filter based on the originating application using a policy-based filter. However, the I/O requests in Joshi ’96 are not attempts to modify artifacts stored on a protected volume. Joshi ‘996 intercepts attempts to modify the write filter or exclusion lists, from specific originating applications, which is not the same as claimed.
Federa, previously cited as pertinent art, as in [0048]-[0054] teaches generally that changes written to an overlay can be written back to a nonvolatile flash memory that makes the overlay modifications permanent. However, in Federa there is no disk-based storage. The flash-drive is essentially the main or protected volume and the writing back to the flash device makes the overlay 
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited in the independent claims as noted above in combination and conjunction with all of the other specific limitations recited in the respective independent claims. These limitations considered together in combination with all of the other limitations as recited in the independent claims as a whole have not been found to be taught or rendered obvious by the searches of the prior art or the described references. Therefore, independent claims 1, 11, and 18 are allowable.
Dependent claims 2-10, 12-17, and 19-20 are allowable at least for depending on an allowed independent claim.

The allowed claims are claims 1-20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T. BROOKS/
Examiner, Art Unit 2156
11/12/2021